Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Information under Rule 1.105
Applicant’s response to Examiner’s request for information under rule 1.105 has been received and considered by Examiner.  
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Jackson on 09/08/2021.
The application has been amended as follows: 
Claims 2, 9 and 13 are canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are deemed to be free of the prior art.  The claims are reasonably interpreted as requiring garlic plants wherein representative seed of the plants have been deposited as NCIMB 42869.  These plants are interpreted, from the Specification, as being Allium sativum plants having the characteristics of producing an average of approximately 1,280 seeds per plant, per annum, with rates of up to 90% successful germination in the seeds produced.  The plants are also interpreted as producing 6 to 8 flowers and, crucially, are essentially free of bulbils.  (See Specification describing the deposited variety in pages 7-9). The plants are reasonably interpreted as having a substantial absence of bulbils without mechanical intervention (cutting the bulbils off).  The closest prior art appears to be Etoh et al. "Seed productivity and germinability of 
Further, the plant parts of Claim 10 are reasonably interpreted to exclude seeds of the garlic plant, which were determined to not be allowable without further description.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES LOGSDON/Examiner, Art Unit 1662